Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as retrieving first and second speech data sets from a first database; feeding the first and second speech data sets as input and output, respectively, into a first learning model; deriving an intermediate output through first learning of the first and second data sets using the first learning model;  10retrieving a third speech data set, a target label containing alphabetical information about the third speech data set, and a phoneme set list from a second database; feeding the intermediate output, third speech data, target label, and phoneme set list as input and output into a second learning model; and deriving a final output through second learning of the intermediate output, third 15speech data set, target label, and phoneme set list using the second learning model, wherein 
The above claims are deemed allowable given the complex nature of at least retrieving, feeding, and deriving limitations tied to distinct noise sets with shared meaning + phonemes as precisely claimed. The closest prior art combination would amount to ASR/processing using labeled speech/noise and phoneme speech/noise databases with multiple learning models that can be updated, wherein phonemic, tagged (labeled/annotated), and speech data are not combined into new models. At best data is used to update a first model and the outputs of the first model are fed to a second model for updating, wherein at the very least a piece-wise and loose combination of phoneme, noise, and annotated/tagged/labelled data is used in a different manner as the claims without context of first and speech distinct sets. Therefore the prior art fails to teach or suggest the complex claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Labels for speech and noise, phonemes for noise, learning.
DING; Ning et al.	US 20210056961 A1

Models, learning, phonemes, updates, tags
Phillips; Michael S. et al.	US 20110055256 A1

Non-voice models, voice models, phonemes
TERAO; Makoto et al.	US 20160275968 A1

Models for neural networks, layered hidden, phoneme layers, RNN
Nagano; Toru et al.	US 20210043186 A1
MATSUDA; Shigeki et al.	US 20160260428 A1
Rao; Kanury Kanishka et al.	US 10127904 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov